DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 01, 2022 has been entered.
 
Status of the Claims
Species 1, as shown in FIGs. 1-2 was elected. 
Amendment filed December 01, 2022 is acknowledged. Claims 9 and 16-18 have been cancelled.  Claims 1, 10 and 14 have been amended. Non-elected Species, Claims 2-3, 12 and 19 have been withdrawn from consideration. Claims 1-3, 5-6, 10-15 and 19 are pending.
Action on merits of the Elected Species, claims 1, 5-6, 10-11 and 13-15 follows.

Specification
Since the method claims have been cancelled, the title of the invention is:
CONTACT STRUCTURE HAVING VIA-HOLE PENETRATES AN ASSISTING ALIGNMENT STRUCTURE FORMED BETWEEN TWO INSULATION LAYERS OVERLYING A FIRST CONDUCTIVE LAYER ON A DISPLAY SUBSTRATE 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5-6, 10-11 and 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites: “… the display substrate further comprises a transistor, the transistor comprises an active layer, a gate insulation layer, a gate, and a source and a drain successively in a direction away from the substrate, the source and the drain are at a same layer and the assisting alignment structure is made of a semiconductor material same as the active laver and is at a same layer as the active layer”.
The term “successively” means: immediately one after another, consecutively, sequentially.
However, as shown in FIG. 1, the gate 73 and source/drain are not successively in a direction away from the substrate. 
Claim 1 contravenes the disclosure. Therefore, claim 1 and all dependent claims are indefinite.   

Claim 10 recites: the display substrate according toc claim 1, wherein the assisting alignment structure is made of a metal material or a metal oxide material, and each of the at least two insulation layers is made of a silicon oxide or silicon nitride material”.
However, claim 1 recites: “… the assisting alignment structure is made of a semiconductor material same as the active laver and is at a same layer as the active layer”.
Claim 10 contravenes claim 1. Therefore, claim 10 is indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5-6 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites: the display substrate according to claim 1, wherein a center axis of the first via-hole coincides with a center axis of the second via-hole.
However, this limitation have been claimed in claim 1. Thus, claims 5-6 fails to further limit claim 1.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over YAN et al. (US. Pub. No. 2019/0004352 A1) in view of LARNERD et al. (US Patent No. 7,348,677) both of record.
With respect to claim 1, As best understood by Examiner, YAN teaches a display substrate substantially as claimed, including: 
a substrate (121); 
a first conductive layer (M0), at least two insulation layers, and a second conductive layer (M2) successively on the substrate (121) in a direction away from the substrate (121), wherein the second conductive layer (M2) is electrically connected with the first conductive layer (M0) through via-holes penetrating through the at least two insulation layers, and the at least two insulation layers comprise a first insulation layer (122) in contact with the first conductive layer (M0); and 
an assisting alignment structure (123) on a surface of the first insulation layer (122) away from the first conductive layer (M0), wherein an orthographic projection of the assisting alignment structure (123) on the substrate (121) surrounds at least part of an edge of an orthographic projection of a first via-hole (lower portion) in the first insulation layer (122) on the substrate (121), the assisting alignment structure (123) is provided with an opening, an orthographic projection of the opening on the first conductive laver (M0) covers an orthographic projection of the first via-hole on the first conductive layer (M0), and an orthographic projection of the opening on the first conductive layer (M0) lies within a pattern of the first conductive layer (M0), so that an orthographic projection of the first via-hole (lower portion) on the first conductive layer (M0) lies within the pattern of the first conductive layer (M0), wherein 
the assisting alignment structure (123) comprises a third film layer (123), an orthographic projection of the third film layer (123) on the substrate (121) surrounds the orthographic projection of the first via-hole (lower portion) on the substrate (121), and the opening is a second via-hole (middle portion, @123) penetrating through the third film layer (123); 
the at least two insulation layers further comprise a second insulation laver (125) on a side of the first insulation layer (122) away from the first conductive layer (M0); and a third via-hole (upper portion) penetrates through the second insulation laver (125), both center axis of the third via-hole (upper portion) and center axis of the second via-hole (middle portion) run through the third via-hole (upper portion) and the second via-hole (middle portion); 
a diameter of the third via-hole (upper portion) is larger than a diameter of the second via-hole (middle portion); 
the display substrate further comprises a transistor, the transistor comprises an active layer (123), a gate insulation layer (124), a gate (Z1), and a source and a drain successively in a direction away from the substrate (121), the source and the drain are at a same layer and the assisting alignment structure (123) is made of a semiconductor material same as the active laver (123) and is at a same layer as the active layer (123). (See FIG. 9).  
 
Thus YAN is shown to teach all the features of the claim with the exception of explicitly disclosing the2 AFDOCS/25281344.1center axis of the third via-hole coincides with the center axis of the second via-hole.
However, LARNERD teaches a contact structure including: 
an assisting alignment structure (21) on a surface of a first insulation layer (11) away from a first conductive layer (13), the assisting alignment structure (21) is provided with an opening (17); 
at least two insulation layers further comprise a second insulation laver (23) on a side of a first insulation layer (11) away from the first conductive layer (13); and a third via-hole (25) penetrates through the second insulation laver (23), both center axis of the third via-hole (25) and center axis of a second via-hole (@17) run through the third via-hole (25) and the second via-hole (@17), wherein the2 AFDOCS/25281344.1center axis of the third via-hole (25) coincides with the center axis of the second via-hole (@17). (See FIG. 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the contact structure of YAN having the2 AFDOCS/25281344.1center axis of the third via-hole coincides with the center axis of the second via-hole as taught by LARNERD ofr the same intended purpose of providing connection between at least two conductive layers.   

With respect to claim 5, As best understood by Examiner, in view of LARNERD, the center axis of the first via-hole coincides with the center axis of the second via-hole.  
With respect to claim 6, in view of LARNERD, a diameter of the second via-hole is larger than or equal to a diameter of the first via-hole.  
With respect to claim 9, As best understood by Examiner, the assisting alignment structure (123) of YAN or (21) of LARNERD is made of a conductor or semiconductor material.  
With respect to claim 10, As best understood by Examiner, in view of LARNERD, the assisting alignment structure (21) is made of a metal material or a metal oxide material, and the insulation layers are made of a silicon oxide or silicon nitride material.  
With respect to claim 11, in view of LARNERD, a sum of thicknesses of the at least two insulation layers (11+23) is more than 6000 angstroms. 
With respect to claim 13,  the display substrate of YAN further comprising a light-shielding layer (M0), wherein the light-shielding layer (M0) is made of a same material as the first conductive layer (M0) and is at a same layer as the first conductive layer, and the light-shielding layer is spaced from the first conductive layer.  
With respect to claim 14, As best understood by Examiner, the active layer (123) of YAN is on a side of the light-shielding layer (M0) away from the substrate (121), an orthographic projection of the light-shielding layer (M0) on the substrate covers an orthographic projection of the active layer (P-Si) on the substrate, and the first insulation layer (122) further extends to between the active layer and the light-shielding layer (M0); and 
the second conductive layer (M2) is made of a same material as the source and source, and is at a same layer as the source and the drain, the second insulation layer further extends to between the active layer and the source and the drain, and the second insulation layer further covers the gate (Z1) and the gate insulation layer (124).  

With respect to claim 15, As best understood by Examiner, the display substrate further comprising: a pixel electrode (129) on a side of the source and drain away from the substrate (121); and 
a third insulation layer (128) between the pixel electrode (129), and the source and drain,  wherein the pixel electrode (129) is electrically connected with the drain.
    
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH D MAI/Primary Examiner, Art Unit 2829